Order entered March 21, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-22-00217-CV

                    IN THE INTEREST OF J.S.S., A CHILD

               On Appeal from the 429th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 429-55770-2020

                                      ORDER

      Before the Court is Collin County District Clerk Lynne Finley’s request for

extension of time to file the clerk’s record. We GRANT the request and ORDER

the record be filed no later than April 15, 2022.

                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE